DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 9/21/22 has been considered and entered.  Claim 2 has been canceled.  Claims 9-11 have been added.  Claims 7-8 have been withdrawn from consideration.  Hence, claims 1,3-6 and 9-11 remain in the application for prosecution thereof.

In light of the amendment filed 9/21/22, the objection to the specification concerning the title has been withdrawn.  In addition, the 35 USC 112 rejections have been overcome and withdrawn.  The 35 USC 102 and 103 rejections have been withdrawn, however, the following rejections have been necessitated by the amendment. 

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term “the at least one region” lacks antecedent basis as it was amended to recite “an unprinted region”.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,4,6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6399736 in combination with Barton et al. (8,628,177) and Kovacs et al. (2011/0261127).
JP 6399736 teaches coating a vehicle with a fluid and then curing the coating.  An ink-jet head is used to apply the paint and then cured by radiation such as UV or infrared.  The coating is applied as dots and then flowed to cure as a full coating (entire reference).
JP 6399736 fails to teach the UV or infrared being used to reduce viscosity of the coating to enable reflow and not curing the coating.
Barton et al. (8,628,177) teaches a method and system for spreading ink whereby after the ink has been applied in a pattern and a heated drum is utilized to reflow the coating to connected the patterns (abstract and Figs. 1and 2).
 Kovacs et al. (2011/0261127) teaches leveling ink whereby radiation heats the ink to a viscosity threshold to allow the ink to flow laterally (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 6399736 process to utilize UV radiation to reflow the paint as evidenced by Barton et al. (8,628,177) and Kovacs et al. (2011/0261127) to produce the full coating desired.
	Regarding claim 1, JP 6399736 teaches the first and second partial structures are met by the individual dots which are subsequently cured (Fig. 4).  Barton et al. (8,628,177) teaches ink applied in a pattern Fig. 1.  Barton et al. (8,628,177) teaches ink applied in a pattern Fig. 1.
Regarding claim 4, JP 6399736 teaches the radiation is UV or infrared.
Regarding claim 6, JP 6399736 teaches individual strips having a width A corresponds to the width of the printhead (Fig. 5). 
Regarding claim 9, Barton et al. (8,628,177) teaches ink applied in a pattern and not flowed together until after heating with the drum Fig. 1.
Regarding claim 10, Kovacs et al. (2011/0261127) teaches leveling the ink applied which would suggest that the inks are not of the same level or height (abstract).  
Regarding claim 11, Barton et al. (8,628,177) teaches ink applied in a pattern Fig. 1 and includes more than 3 dots.



Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6399736 in combination with Barton et al. (8,628,177) and Kovacs et al. (2011/0261127) further in combination with Cloots et al. (2016/0185128).
Features detailed above concerning the teachings of JP 6399736 in combination with Barton et al. (8,628,177) and Kovacs et al. (2011/0261127) are incorporated here.
JP 6399736 in combination with Barton et al. (8,628,177) and Kovacs et al. (2011/0261127) fails to teach curing simultaneously with the printing step and using color and additive particles.
Cloots et al. (2016/0185128) teaches a similar printing and curing of ink coated processes (abstract).
Therefore, it would have been obvious for one skilled int eh art before the effective filing date of the claimed invention to have modified JP 6399736 in combination with Barton et al. (8,628,177) and Kovacs et al. (2011/0261127) to utilize the claimed color and additive particles as evidenced by Cloots et al. (2016/0185128) with the expectation of producing coated objects.
Regarding claim 3, the inkjet printing method includes jetting and curing simultaneously [0041].
Regarding claim 5, whereby the printing ink includes pigment particles (claimed color particles) as well as additives including silica and aluminum oxide (claimed additive particles) ([0074]-[0075],[0110]-[0113].

Response to Amendment
Applicant’s arguments with respect to claim(s) 1,3-6 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued JP 6399736 fails to teach using UV Radiation to reflow the ink and not to cure it by reducing the viscosity thereof.
Barton et al. (8,628,177) and Kovacs et al. (2011/0261127) teach this as detailed above.  Barton et al. (8,628,177) teaches using a heated drum to flow the dots to a pattern and Kovacs et al. (2011/0261127) teaches radiation for flowing laterally applied ink.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715